Case 1:18-cv-00526-ABJ Document 27 Filed 05/22/19 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

TESHOME WORKAGEGNEHU, )
6301 Frenchmans Drive, Apt. 104 )
Alexandria, Virginia 22312 )
)
PLAINTIFF, )
)
Vv. )
)
)
)
)

) CIVIL ACTION NO. 1:18-ev-00526-ABJ
)

) May 22, 2019

MARTIN VAN BUREN )
7503 Healy Place )
Upper Marlboro, Maryland 20772 )
)
)
DEFENDANT. )
)

 

PLAINTIFF’S RESPONSE TO THE COURT’S APRIL 4, 2019 MINUTE ORDER
On April 4, 2019, this Court issued a Minute Order requiring that Plaintiff effectuate

service upon Defendant and brief the question of why venue is proper by May 17, 2019.

After the Court’s Order, Plaintiff promptly located a professional process server which
effectuated service upon Defendant Van Buren on April 18, 2019. After receiving a certified
copy of the process server’s Affidavit, Plaintiff promptly filed it with the Court on April 30,

2019. (Dkt.# 25) Thus, Plaintiff effectuated service upon Defendant by May 17, 2019.

Venue is proper in this case. Venue protects defendants against the risk that the plaintiff
will select an unfair or unduly inconvenient place for trial. Belden Techs., Inc. v. LS Corp., 626

F. Supp. 2d 448, 454 (D. Del. 2009). When Plaintiff filed suit in this case, he was aware that it
Case 1:18-cv-00526-ABJ Document 27 Filed 05/22/19 Page 2 of 4

was his obligation to institute this action in a permissible forum and did so. Crowley v.

Napolitano, 925 F. Supp. 2d 89, (2013).

When Plaintiff initially filed this suit on March 7, 2018, he alleged venue under 28
U.S.C. §1391(b) because the WMATA headquarters and principal place of business is located in
Washington, D.C. That venue for purposes of the instant case should stand inasmuch as it has
not been formally and properly challenged by Defendant and it was brought in the appropriate
forum. The records relevant to Plaintiff's assault allegations are located in the District of
Columbia in WMATA headquarters and law offices. These offices contain the work records and
histories of both Plaintiff and Defendant. The Metro Transit Police Department’s records and
video of the physical assault are located there. Immediately after the assault, Plaintiff was taken
to George Washington Hospital in the District of Columbia where he was first medically
evaluated and placed under observation for nearly two days. WMATA employees who
witnessed the assault are supervised from WMATA headquarters. It is also our understanding

that Defendant has now obtained another job in the District of Columbia.

Under Rule 12(h)(1) Fed. R. Civ. P., venue challenges are waived unless raised by
motion (if there is one) or in the responsive pleading. See Wachovia Bank v. Schmidt, 546 U.S.
303, 316 (2006) (venue waived if not timely raised); Automobile Mechanics Local 701 Welfare

and Pension Funds v Vanguard Car Rental USA, Inc., 502 F. 3d 740, 746 (7 Cir. 2007).

Plaintiff received Defendant Van Buren’s answer to Plaintiff's complaint on May 7,
2019. (Dkt. 26) In Defendant’s answer, he failed to challenge Plaintiff's allegation of venue.
Thus, since Defendant Van Buren has not challenged Plaintiff's assertion of venue either in his

responsive pleading or by motion, it has been waived under Rule 12(h) Fed R. Civ. P., Wachovia
Case 1:18-cv-00526-ABJ Document 27 Filed 05/22/19 Page 3 of 4

Bank, id.; Ennenga v. Starns, 677 F. 3d 766, 773 (7" Cir. 2012)(untimely raised personal

jurisdiction, venue, process, or service objections are waived).

Once the Rule 12 motion period and the responsive pleading time have passed, an
otherwise “waived” venue defense cannot ordinarily be raised by the court on its own initiative;
sua sponte venue dismissals are ordinarily improper. Automobile Mechanics Local 701 Welfare
and Pension Funds v Vanguard Car Rental USA, Inc., 502 F. 3d 740, 746-47 (7" Cir. 2007).

Thus, based on the foregoing, Plaintiff has proper venue in the instant case.

Respectfully Submitted,

V4 cctv!

Larry G. Ward

D.C. Bar No. 419105

P. O. Box 1137

2 Massachusetts Ave., N.E.
Washington, D.C. 20002

T: 301-325-2468

E: larryoflegacy@gmail.com

Attorney for Plaintiff
Case 1:18-cv-00526-ABJ Document 27 Filed 05/22/19 Page 4 of 4

CERTIFICATE OF SERVICE
I hereby certify that on this 22 day of May 2019, I caused the foregoing to be served on

the below named Defendant by U.S. mail certified delivery and electronic mail.

Mr. Martin V. Buren
7503 Healy Place
Upper Marlboro, Maryland 20772

4a Se

Larry G. Ward

D.C. Bar No. 419105

P. O. Box 1137

2 Massachusetts Ave., N.E.
Washington, D.C. 20002

T: 301-325-2468

E: larryoflegacy@gmail.com

Attorney for Plaintiff
